Case 1:18-cv-09146-AJN Documenté6 Filed 11/01/18 Page 1 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 1 of 15

PORE ea pa pete tog

oR amma ee
® “somnancinennes . Fm ase
oo a

  

 

 

a
UNITED STATES DISTRICT COURT pee |
SOUTHERN DISTRICT OF NEW YORK a SE py |
UNITED STATES OF AMERICA, a , |
Plaintiff Po Nov 01 2018 me
Vv.
18 Civ. 9146

METROPOLITAN RETINA ASSOCIATES,
P.C., DR. KENNETH S. FELDER, M.D.,

Defendants.

 

 

STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL

WHEREAS, this Stipulation and Order of Settlement and Dismissal (the “Stipulation” or _
“A greement”) is entered into by and among the United States of America (the “United States” or

“Government”), by its attorney, Geoffrey S. Berman, United States Attorney for the Southern
District of New York on behalf of the Office of Inspector General (OIG-HHS) of the Department
of Health and Human Services (HHS); and Defendants Metropolitan Retina Associates, P.C.
(“Metropolitan Retina”)and Dr. Kenneth S. Felder, M.D. (collectively, “Defendants” and
together with the Government, the “Parties”), by their authorized representatives;

WHEREAS, Metropolitan Retina is an ophthalmology practice located in Manhattan and
Brooklyn with Dr. Kenneth S. Felder as the sole owner and sole physician at the practice,

WHEREAS, contemporaneous with the filing of this Stipulation, the United States is
filing a Complaint (the “Complaint”), in which it asserts claims against Defendants under the
False Claims Act, 31 U.S.C. § 3729 et seg.(“FCA”);

WHEREAS, the Complaint alleges that from April 1, 2010 to November 31, 2017 (the
“Covered Period’), Defendants submitted or caused to be submitted to the Medicare and
Medicaid programs false claims for: (a) Fluorescein Angiograms that were either distorted or

were executed in such a way that the images captured lacked any diagnostic or medical value;

 

 
Case 1:18-cv-09146-AJN Document6 Filed 11/01/18 Page 2 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 2 of 15

and (b) ultrasounds of the eye that either were not performed or were not supported by the

ends

s

medical record documentation (the “Covered Conduct”);

WHEREAS, the Patties have, through this Stipulation, reached a mutually agreeable
resolution addressing the claims against Defendants in the Complaint for the Covered Conduct;
NOW, THEREFORE, upon the Parties’ agreement IT IS HEREBY ORDERED:

TERMS AND CONDITIONS
1, The Parties agree that this Court has subject matter jurisdiction over this action
and consent to this Court’s exercise of personal jurisdiction over each of them.
2. Defendants admit, acknowledge, and accept responsibility for the following

conduct:

a. During the Covered Period, Defendants submitted claims to Medicare and
Medicaid for Fluorescein Angiograms and ultrasounds of the eye,

b. A Fluorescein Angiogram is a procedure in which a medical professional injects a
dye into the bloodstream, which highlights blood vessels in the back of the eye,
and then photographs those blood vessels. This test is used to manage a variety of
eye disorders. ‘

c, An ultrasound of the eye is a procedure in which high-frequency sound waves are
transmitted from a probe to the eye in order to produce a detailed image of the eye
and eye orbit, These images can help reveal various pathologies of the eye.

d. During the Covered Period, Defendants frequently submitted claims to Medicare
and Medicaid for Fluorescein Angiograms that lacked any diagnostic or medical
value because the images were distorted and/or were taken from angles that made
it impossible to evaluate the patient’s conditions. Medicare or Medicaid would.
not have paid for these procedures had they known that the Fluorescein
Angiograms lacked any diagnostic or medical value.

e, Duting the Covered Period, Defendants frequently submitted claims to Medicare
and Medicaid for ultrasounds of the-eye that either were not performed or were
not supported by any medical record documentation. Medicare and Medicaid
would not have paid for these procedures had they known that these ultrasounds
either were not performed or were not supported by documentation in the medical
records. ,

 
Case 1:18-cv-09146-AJN Documenté6 Filed 11/01/18 Page 3 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 3 of 15

f£. Asaresult of billing for the medical procedures described above, Defendants
received substantial reimbursement from Medicare and Medicaid to which they
were not entitled.

3. Defendants shall pay to the Government within fourteen (14) business days of the
Effective Date (defined below in Paragraph 22) the sum of $2,064,559 (the “Settlement
Amount”), of which $1,032,279.50 constitutes restitution to the United States, plus interest
which shall be compounded annually at a rate of 9,125 % accruing from the Effective Date to the
date of the payment. Defendants shall be jointly and severally liable to the Government for the
Settlement Amount. The Settlement Amount shall be paid by wire transfer in accordance with
instructions to be provided by the Financial Litigation Unit of the United States Attorney’s

. Office for the Southern District of New York.

4, Defendants agree to cooperate fully and truthfully with the United States’
investigation of individuals and etitities not released in this Stipulation, Upon reasonable notice,
Defendants shall encourage, and agree not to impair, the cooperation of any directors, officers,
and employees of Metro Retina, and shall use best efforts to make available, and encourage, the
cooperation of former directors, officers, and employees of Metro Retina for interviews and
testimony, consistent with the rights and privileges of such individuals. Defendants further agree
to furnish to the United States, upon request, complete and unredacted copies of all non-
privileged documents, reports, memoranda of interviews, and records in their possession,
custody, or control concerning any investigation of the Covered Conduct that Defendants have
undertaken, or that has been performed by another on their behalf.

5. Subject to the exceptions in Paragraphs 8 and 12 below (conceming excluded
claims and bankruptcy proceedings), and conditioned upon Defendants’ full compliance with the

terms of this Stipulation, including full payment of the Settlement Amount to the United States

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 4 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 4 of 15

pursuant to Paragraph 3 above, the United States releases Defendants, including their
subsidiaries and corporate predecessors, successors, and assigns, from any civil or administrative
monetary claim that the United States has for the Covered Conduct under the False Claims Act,
31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; and the
common. law theories of fraud, payment by mistake, and unjust enrichment, For avoidance of
doubt, this Stipulation does not release any current or former officer, director, employee, or agent
of Defendants from liability of any kind.

6, In consideration of the obligations of Defendants in this Stipulation, and the
Integrity Agreement (IA), entered into between OIG-HHS and Defendants, and conditioned upon
Defendants’ full payment of the Settlement Amount, the OIG-HHS agrees to release and refrain
from instituting, directing, or maintaining any administrative action seeking exclusion from
Medicare, Medicaid, and other Federal health care programs (as defined in 42 U.S.C. § 1320a-
7(£)) against Defendants under 42 U.S.C. § 1320a-7a (Civil Monetaty Penalties Law) ox 42
ULS.C. § 1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities) for the Covered Conduct, except as reserved in this Paragraph and in Paragraph 7
(concerning excluded claims), below. The OIG-HHS expressly reserves all rights to comply
with any statutory obligations to exclude Defendants from Medicare, Medicaid, and other .
Federal health care-programs under A2 U,S.C. § 1320a+7(a) (mandatory exclusion) based upon
the Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action
against entities or persons, or for conduct and practices, for which claims have been reserved in,

Paragraph 8, below.
Case 1:18-cv-09146-AJN Document6 Filed 11/01/18 Page 5 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 5 of 15

7. Defendants fully and finally release the United States, its agencies, officers,
employees, servants, and agents from any claims (including attorneys’ fees, costs, and expenses
of every kind and however denominated) that Defendants have asserted, could have asserted, or
may assert in the future against the United States, its agencies, officers, employees, servants, or
agents related to the Covered Conduct and the United States’ investigation, prosecution and
settlement thereof. |

8. Notwithstanding the releases given in Paragraph 5 above, or any other term of this
Stipulation, the following claims of the Government are specifically reserved and are not |
released by this Stipulation:

a, | any liability arising . under Title 26, United States Code (Internal
Revenue Code);
b. any criminal liability;
c, except as explicitly stated in this Stipulation, any administrative liability,
_ including but not limited to the mandatory exclusion from Federal health care
programs (as defined in 42 U.S.C, § 1320a-7b(f)) under 42 U.S.C. § 1320a-7(a)
(mandatory exclusion); suspension or debarment pursuant to 2 C.F.R. Part 376;
or actions pursuant to, or otherwise consistent with, 42 C.F.R. § 52.9, 45 C.F.R.
§§ 75,207- 75.208, or 45 CFR. §§ 75,371-75.375;
d. any liability to the United States (or its agencies) for any conduct other than the
_ Covered Conduct;
e, any liability based upon obligations created by this Stipulation; and

f, any liability of individuals not named herein,

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 6 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 6 of 15

9, Defendants shall be in default of this Stipulation if Defendants fail to make the
requited payment set forth in Paragraph 3 above on or before the due date for such payment, or if
they fail to comply materially with any other term of this Stipulation (“Default”). The
Government shall provide written notice to Defendants of any Default in the manner set forth in
Paragraph 22 below. Defendants shall then have an opportunity to cure the Default within ten
(10) calendar days from the date of delivery of the notice of Default, In the event that a Default
is not fully cured within ten (10) calendar days of the delivery of the notice of Default (“Uncuted
Default”, interest shall accrue at the rate of 12% per annum compounded daily on the remaining
unpaid principal balance of the Settlement Amount, beginning ten (10) calendar days after
mailing of the notice of Default. In the event of an Uncutred Default, Defendants shall agree to
the entiy of a consent judgment in favor of the United States against Defendants in the amount of
the Settlement Amount as attached hereto as Exhibit A, The United States may also, at its
option, (a) rescind this Stipulation and reinstate the claims asserted against Defendants in the
Government Complaint; (b) seek specific performance of this Stipulation; (c) offset the
remaining unpaid balance of the Settlement Amount from any amounts due and owing
Defendants by any department, agency, or agent of the United States; or (d) exercise any other
'~ tights granted by law, ot under the terms of this Stipulation, or recognizable at coramon law or in
equity. Defendants shall not contest any offset iniposed or any collection undertaken by the
Government pursuant to this Paragraph, either administratively or in any Federal or State court.
In addition, Defendants shall pay the Government all reasonable costs of collection and
enforcement under this Paragraph, including attorneys’ fees and expenses. In the event that the
United States opts to rescind this Stipulation pursuant to this Paragraph, Defendants shall not

plead, argue, or otherwise raise any defenses under the theories of statute of limitations, laches,

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 7 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 7 of 15

estoppel, or similar theories, to any civil or administrative claims that relate to the Covered
Conduct,

10, Defendants waives and shall not assert any defenses Defendants may have to any
criminal prosecution or administrative action relating to the Covered Conduct that may be based.
in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth
Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment
of the Constitution, this Stipulation bars a remedy sought in such criminal prosecution or
administrative action,

‘11. Defendants represent and warrant that they have reviewed their financial

situation, that they ate currently not insolvent as such term is defined in 11 U.S.C. § 101032), and
that they reasonably believe that they shall remain solvent following payment to the Government
of the Settlement Amount. Further, the Parties warrant that, in evaluating whether to execute this
Stipulation, they (a) have intended that the mutual promises, covenants, and obligations set forth’
constitute a contemporaneous exchange for new value given to Defendants, within the meaning
of 11 U.S.C. § 547(c)(1); and (b) have concluded that these mutual promtises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further, the Parties warrant.
that the mutual promises, covenants, and obligations set forth herein are intended to and do, in |
fact, represent a reasonably equivalent exchange of value that is not intended to hinder, delay, or
defraud any entity to which Defendants were or became indebted to on or after the date of this

Stipulation, within the meaning of 11 U.S.C. § 548(a)(1).
| 12, If within 91 days of the Effective Date of this Stipulation or any payment made
under this Stipulation, Defendants commence any case, action, or other proceeding under any

law relating to bankruptey, insolvency, reotganization, or relief of debtors or a third party

 

 
Case 1:18-cv-09146-AJN Document6 Filed 11/01/18 Page 8 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 8 of 15

commences any case, action, ot other proceeding under any law related to bankruptcy,
insolvency, reorganization, or relief of debtors (a) seeking an order for relief of Defendants’
debts, ot seeking to adjudicate Defendants as bankrupt or insolvent; or (b) seeking appointment
of a receiver, trustee, custodian, ot other similar official for Defendants or for all or‘part of
Defendants’ assets, Defendants agree as follows:

a, Defendants’ obligations under this Stipulation may not be avoided pursuant to
11 U.S.C. § 547, and Defendants shall not argue or otherwise take the position
in any such case, action, or proceeding that (i) Defendants’ obligations under
this Stipulation may be avoided under 11 U.S.C. § 547; (ii) Defendants were
insolvent at the time this Stipulation was entered into; or (ii) the mutual
promises, covenants, and obligations set forth in this Stipulation do not
constitute a contemporaneous exchange for new value given to Defendants.

b. If any of Defendants’ obligations under this Stipulation are avoided for any
reason, including, but not limited to, through the exercise of a trustee’s
avoidance powers under the Bankruptcy Code, the Government, at its option,
may rescind the release in this Stipulation and bring any civil and/or
administrative claim, action, or proceeding against Defendants for the claims.
that would otherwise be covered by the release in Paragraph 5 above.
Defendants agree that (i) any such claim, action, or proceeding brought by the
Government would not be subject to an “automatic stay” pursuant to 11 USC.
§ 362(a) as a result of the case, action, or proceeding described in the first
sentence of this Paragraph, and Defendants shall not argue or otherwise contend

that the Government’s claim, action, or proceeding is subject to an automatic

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 9 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 9 of 15

stay; (ii) Defendants shall not plead, argue, or otherwise raise any defenses
under the theories of statute of limitations, laches, estoppel, or similar theories,
to any claim, action, or proceeding that is brought by the Government within
60 calendar days of written notification to Defendants that the release has been
rescinded pursuant to this Paragraph, except to the extent such defenses wete
available on April 1, 2016; and (iti) the Government has a valid claim against
Defendants in the ainount of the Settlement Amount and the Government may
pursue its claim in the case, action, or proceeding described in the first sentence
of this Paragraph, as well as in any other case, action, ot proceeding. |

c. Defendants acknowledge that the agreements in this Paragraph are provided in
exchange for valuable consideration as provided in this Stipulation.

13. Defendants agree to the following:

a, Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVII and XIX of the Social
Security Act, 42 U.S.C, §§ 1395-1395kkk-1 and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred
by or on behalf of Defendants, its present or former officers, directors,
employees, shareholders, and agents in connection with:

(1) the matters covered by this Stipulation;

(2) the United States’ audit(s) and civil investigation(s) of matters coveted by
| this Stipulation,

(3) Defendants’ investigation, defense, and corrective actions undertaken in

response to the United States’, audit(s) and civil investigation(s) in -

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 10 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 10 of 15

connection with matters covered by this Stipulation (including attorneys’
' fees); |
(4) the negotiation and performance of this Stipulation,
(5) any payment Defendants make to the United States pursuant to this
| Stipulation; and

(6) the negotiation of, and obligations undertaken pursuant to the IA to: @
retain an independent review organization to perform annual reviews as
described in Section III of the IA; and (ii) prepare and submit reports to the

OIG-HHS

ate unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program
(FEHBP) (hereinafter referred to as “Unallowable Costs”); However, nothing in paragraph 13.a.(6)
that may apply to the obligations undertaken pursuant to the IA affects the status of costs that are
not allowable based on any other authority applicable to
b, Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by Defendants, and Defendants shall not charge
such Unallowable Costs directly or indixectly to any contracts with the United
’ States or any State Medicaid program, or seek payment for such Unallowable
Costs through any cost report, cost statement, information statement, or
payment request submitted by Defendants or any of its subsidiaries or affiliates
to the Medicare, Medicaid, TRICARE, ot FEHBP Programs.
c. Treatment of Unallowable Costs Previously Submitted for Payment: Within 90

days of the Effective Date of this Stipulation, Defendants shall identify to

10
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 11 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 11 of 15

applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or
contractors, and Medicaid and FEHBP fiscal agents and repay by adjustment to
future claims for payment or otherwise any Unallowable Costs (as defined in
this Paragraph) included in payments previously sought by Defendants from the
United States or any State Medicaid program. Defendants agree that the United
States, at a minimum, shall be entitled to recoup from Defendants any
overpayment plus applicable interest and penalties as a result of the inclusion
of such Unallowable Costs on previously-submitted requests for payment. Any
payments due shall be paid to the United States pursuant to the direction of the
Department of Justice and/or the affected agencies. The United States,
including the Department of Justice and/or the affected agencies, reserves its
right to audit, examine, ot re-examine Defendants’ books and records and to

| disagree with any calculation submitted by Defendants or any of their
subsidiaries or affiliates regarding any Unallowable Costs included in payments
pteviously sought by Defendants, or the effect of any such Unallowable Costs
on the amounts of such payments,

d. Nothing in this Stipulation shall constitute a waiver of the rights of the United
States to audit, examine, or te-examine Defendants’ books and records to
determine that no Unallowable Costs have been claimed in accordance with the |
provisions of this Paragraph.

14, This Stipulation is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity except as otherwise provided herein,

lI

 

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 12 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 12 of 15

15, Bach Party shall bear its own legal and other costs incurred in connection with
this matter, including the preparation and performance of this Stipulation,

16. Any failure by the Government to insist upon the full or material performance of
any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions
hereof, and the Government, notwithstanding that failure, shall have the right thereafter to insist
upon the full or material performance of any and all of the provisions of this Stipulation.

17. This Stipulation is governed by the laws of the United States, The exclusive
jurisdiction and venue for any dispute relating to this Stipulation is the United States District
Court for the Southern District of New York. For purposes of construing this Stipulation, this
Stipulation shall be deemed to have been drafted by all Parties to this Stipulation and shall not,
therefore, be construed against any Party for that reason in any subsequent dispute.

18. This Stipulation constitutes the complete agreement between the Parties with
respect-to the subject matter hereof. This Stipulation may not be amended except by written.
consent of the Parties. '

19. The undersigned counsel and other signatories represent and watrant that they are

fully authorized to execute this Stipulation on behalf of the persons and the entities indicated
below.
| 20. This Stipulation is binding on Defendants’ successor entities,

21. This Stipulation may be executed in counterparts, each of which constitutes an _
original and all of which constitute one and the same Stipulation, E-mails that attach signatures
in PDF form or facsimiles of signatures shall constitute acceptable, binding signatures for

purposes of this Stipulation.

12

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 13 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 13 of 15

22 Any notice pursuant to this Stipulation shall be in writing and shall, unless
expressly provided otherwise herein, be delivered by hand, a courtier, ot e-mail
transmission followed by postage-prepaid mail, and shall be addressed as follows:

TO THE UNITED STATES:

JACOB M. BERGMAN
BRANDON COWART

Assistant United States Attorneys
United States Attorney’s Office
Southern District of New York

86 Chambers Street, Third Floor
New York, NY 10007

Telephone: (212) 637-2776/2693
Email: jacob.bergman@usdoj.gov

brandon.cowart@usdoj.gov

TO DEFENDANTS METROPOLITAN RETINA ASSOCIATES, P.C, OR
DR. KENNETH 8. FELDER, M.D.

Lawrence F, Kobak
Fritz & Levitt
84 Bloomfield Avenue
Pine Brook, NJ 07058
. Telephone: (212) 596-9000

Email: koback@frierlevitt.com

13

 

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 14 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 14 of 15

. 23, . The effective date of this Stipulation is the date upon which the Stipulation is
approved by the Coutt (the “Effective Date”).

Dated: " New York, New York

10/5 , 2018

GEOFFREY S, BERMAN
United States Attorney for the
Southern District of New York

yf for Plaintiff United States of America
By: _:

JACOB M.BERGMAN——~
BRANDON COWART

Assistant United States Attorneys
86 Chambers Street

New York, NY 10007

Telephone: (212) 637-2776/2693
Email: jacob.bergman@usdoj.gov

brandon.cowart.@usdoj. gov-

Dated: Oc laor
3 2018

By: (Asati&
LISA M. RE
Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General
United States Department of
Health and Human Services

14

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 15 of 16
Case 1:18-cv-09146-AJN Document 2 Filed 10/05/18 Page 15 of 15

Dated: New York, New York

 

/o /S§, 2018
METROPOLITAN A ASSOCIATES, P.C,
By:
Dr, Kenneth S. Feléér, M_/~
Dated: New York, New York
/o/ $,2018
DR, KENNETH i
By:

 

 

Dr. Kenneth S. Felder, WED.

Dated: New York, New York

10 (5, 2018

Frier & Levitt

Attorneys for METROPOLITAN RETINA
ASSOCIATES, P,C, and

DR. KENNETH S. FELDER, M.D.

By: Yi. KR

LAWRENCE F, KOBAK

Frier & Levitt

84 Bloomfield Avenue

Pine Brook, NJ 07058

Telephone: (516) 222-2400

Email: Ikoback@frierlevitt.com
SO ORDERED:

Now | 2018

a

“ fagen << phathe ,US.D.I.

   

15

 
Case 1:18-cv-09146-AJN Document 6 Filed 11/01/18 Page 16 of 16
